Citation Nr: 1441318	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than April 21, 2009, for the grant of service connection for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, bipolar type.

(The matter of the validity and waiver of overpayment of benefits is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:    Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran over the years, as a lay person, has filed his claims as service connection for various psychiatric disorders, but both he and the RO have considered the claims as a claim for service connection for the same disability.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his psychiatric disability, the Board has therefore stated the issue as set forth on the first page of this decision.  

The Board notes that as a result of the June 2012 rating decision, back benefits were awarded to the Veteran.  The Veteran's attorney has disputed the amount of back benefits awarded and has requested a statement explaining how VA calculated the amount of the back benefits.  To date, it does not appear that the Veteran's attorney has been provided with any document explaining to the Veteran or his attorney how the back benefits were calculated.  

The issue of the correct amount of back benefits due to the Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  On March 7, 1973, the Veteran filed for service connection for an acquired psychiatric disorder, claimed as a nervous condition. 

2.  A May 23, 1973, RO decision denied service connection for an acquired psychiatric disorder, a nervous condition, and the Veteran did not appeal that decision.

3.  On April 21, 2009, the RO received a claim from the Veteran to reopen the claim of service connection for an acquired psychiatric disorder based upon new and material evidence.

4.  On June 17, 2010, VA received additional service treatment records regarding the Veteran's in-patient admission during service for mental health symptoms.

5.  On June 19, 2012, the RO reopened the claim of service connection for an acquired psychiatric disorder, and granted service connection for acquired psychiatric disorder, now diagnosed as schizoaffective disorder, bipolar type.

6.  The in-patient hospital records submitted in June 2010 existed before the May 23, 1973, rating decision and the RO knew or should have known of their existence.  





CONCLUSION OF LAW

The criteria for an effective date of March 24, 1972, for the grant of service connection for an acquired psychiatric disorder, now diagnosed as schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A.  §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r), 3.156(c), 3.400(q) (2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from October 28, 1971 to March 23, 1972.  

On March 7, 1973, the Veteran filed a claim for service connection for an acquired psychiatric disorder claimed as a nervous condition.  In a rating decision dated May 23, 1973, the RO denied service connection for a nervous disorder.  At that time, VA had service treatment records that consisted of the entrance examination, the narrative summary (discharge summary) of a hospitalization at Walson US Army Hospital at Fort Dix, New Jersey, and the papers from the Medical Evaluation Board which lead to his discharge as unfit for duty due to chronic severe neurotic depression.  The Veteran did not appeal the May 1973 rating decision, nor was any new and material evidence submitted within a year and the rating decision became final.  38 U.S.C.A. § 4004(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed a claim to reopen his claim for service connection for an acquired psychiatric disorder on April 21, 2009.  While that claim was pending, on June 17, 2010, the Veteran submitted additional service treatment records that included the in-patient doctor's notes, consultations, and other hospital records for the hospitalization for chronic severe neurotic depression.  

In a rating decision dated June 19, 2012, the RO reopened the claim of service connection for the Veteran's psychiatric disorder, currently diagnosed as schizoaffective disorder, bipolar type, and granted service connection effective April 21, 2009, the date that VA received the Veteran's application to reopen the claim of service connection.

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

There is, however, an exception to be considered when the new evidence includes service department records.  Under 38 C.F.R. § 3.156(c), a final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned except as may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c).  The exception does not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Board finds that the additional hospital records existed when the RO issued the rating decision in May 1973, but were not obtained by VA until 2010.  Further, as the narrative summary noted the Veteran was hospitalized at Walson Army Hospital, VA knew or should have known there were additional records to obtain before deciding the claim.  

In light of the above analysis, the Board determines that the grant of service connection in this case should be retroactive to the filing of the original claim for service connection in March 1973.  As he filed his claim within one year of separation, the effective date is March 24, 1972, the day after separation from service.  See 38 C.F.R. § 3.400.

Accordingly, an effective date of March 24, 1972 for the grant of service connection for an acquired psychiatric disorder is granted.


ORDER


Entitlement to an effective date of March 24, 1972, for the grant of service connection for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, bipolar type, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


